Citation Nr: 0722739	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  03-12 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 40 percent disabling.  

2.  Entitlement to service connection for a skin rash on the 
side, back, and face.  

3.  Entitlement to service connection for a right ankle 
disability.  

4.  Entitlement to an effective date earlier than June 19, 
2002, for the award of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  In a 
September 2002 rating decision, the RO continued a 
noncompensable rating for the veteran's service-connected 
bilateral hearing loss and granted service connection for 
tinnitus with a 10 percent rating effective June 19, 2002.  
In addition, in that rating decision, the RO denied service 
connection for residuals of a right ankle fracture and denied 
service connection for a skin rash on the side, back, and 
face.  The veteran's disagreement with each of those 
decisions led to this appeal.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in July 2003.  In 
March 2004, the Board remanded for additional development.  
While the case was in remand status, the RO granted an 
increased rating, from noncompensable to a 40 percent rating, 
for the veteran's bilateral hearing loss.  The veteran 
continued his appeal as to all issues in appellate status, 
and the case is now before the Board for further appellate 
consideration.  

The issues of entitlement to an increased rating for 
bilateral hearing loss, entitlement to service connection for 
a right ankle disability, and entitlement to an effective 
date earlier than June 19, 2002, for the grant of service 
connection for tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

Other matters

As noted above, the RO granted an increased rating from a 
noncompensable rating to a 40 percent rating for the veteran 
service-connected bilateral hearing loss, and the veteran's 
increased rating claim has been continued on appeal.  The RO 
granted the 40 percent rating effective June 19, 2002, and 
the veteran subsequently disagreed with that effective date.  
In July 2006, the RO issued a statement of the case on the 
issue of entitlement to an effective date earlier than 
June 19, 2002, for the assignment of the 40 percent rating 
for bilateral hearing loss.  There is no indication that the 
veteran filed a VA Form 9, Appeal to the Board of Veterans' 
Appeals, or otherwise perfected his appeal as to the 
effective date for the 40 percent rating for bilateral 
hearing loss, and that issue is not before the Board.  See 
Archbold v. Brown, 9 Vet. App. 124 (1996) (a notice of 
disagreement initiates appellate review in VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of substantive appeal 
after statement of the case is issued).  



FINDING OF FACT

The Board accepts as credible the veteran's statements and 
testimony that folliculitis associated with shaving, and a 
rash on his side, abdomen, and back, diagnosed as dermatitis, 
started in service; and medical evidence supports a 
relationship between the veteran's current skin disabilities, 
folliculitis and dermatitis, and active service.  



CONCLUSIONS OF LAW

1.  Service connection for folliculitis of the face is 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).  

2.  Service connection for dermatitis involving the side, 
abdomen, and back is established.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA duty to notify and assist

The Board finds that as to the service connection claims 
decided here VA has substantially satisfied the duties to 
notify and assist, as required by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision.  The failure to provide notice involving 
the downstream elements of ratings and effective dates is 
harmless error in this case and can be corrected by the RO 
following the Board's decision.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The Board has further determined that although evidence 
received at the RO in December 2006, including VA medical 
records considered in the decision below, were not addressed 
by the RO in a supplemental statement of the case as required 
by 38 C.F.R. § 19.37, the initial consideration of this 
evidence by the Board is harmless error because in so doing 
the Board has determined that the benefits to which the cited 
evidence relates may be fully allowed on appeal.  Cf. 
38 C.F.R. § 20.1304 (evidence received at the Board without 
waiver of consideration by the agency of original 
jurisdiction (AOJ) need not be referred to the AOJ where 
Board determines the benefit to which the evidence relates 
may be fully allowed on appeal without such referral).  

Legal criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  




Background and analysis

The veteran contends that his folliculitis, which is 
associated with shaving, started in service as did his 
dermatitis involving his side, abdomen, and back.  At his 
hearing in July 2003, the veteran testified that he first 
started shaving in service and that while he was in the field 
in Vietnam, one of the bumps that arose after shaving became 
so large and inflamed that it closed up his right eye.  He 
testified that he was flown from the firebase into Saigon, 
and there a doctor lanced the bump and his eye opened up.  He 
testified that the doctor pulled out a large whisker.  The 
veteran testified that the doctor called the condition a name 
he could not pronounce and told him that he should not have 
to shave after that.  The veteran also testified that the 
itching of his side, abdomen, and back started in service and 
he has been treating it ever since.  At the hearing, the 
veteran's wife, who testified she and the veteran had gone to 
high school together before he entered service, confirmed 
that the veteran has skin areas that are dry and itchy.  

The veteran's service medical records show that at a pre-
induction physical examination in September 1965, he gave a 
history of having previously had allergic dermatitis, but the 
examiner elaborated there had been no sequelae.  On clinical 
examination, the physician evaluated the veteran's skin as 
normal.  Chronological records show that in August 1966, the 
veteran was seen with complaints of a rash between his legs 
and was noted to have a heat rash on his ear and between his 
legs.  The record includes no additional chronological record 
of medical care beyond August 1966, including during the 
period between November 1966 and November 1967, the time 
during which the veteran's service personnel records show the 
veteran was a squad leader in Battery D, 71st Artillery (MG) 
in Vietnam.  The only medical records in the file for that 
period, that is, while the veteran was in Vietnam, are a 
consultation report showing the veteran was referred from an 
aid station to the 24th Evacuation Hospital ear, nose, and 
throat (ENT) clinic for ear and hearing problems in 
September 1967, the reports of audiograms from the ENT clinic 
in September and October 1967, and a Physical Profile Record 
from the ENT clinic physician.  

At the veteran's service separation examination in 
November 1967, the examiner evaluated the veteran's face and 
skin as normal.  The report of a VA examination conducted in 
July 1973 shows that the examiner said the veteran's skin was 
normal.  

VA outpatient records show that in December 1998, the veteran 
complained of discoloration and itchiness of the skin on his 
left side and back.  In addition, at a VA Agent Orange 
Registry Examination in May 2002, the veteran gave a history 
of folliculitis barbae of the face and hyperpigmented skin 
lesions in the abdominal area.  Examination of the head 
showed multiple areas of folliculitis, and there was a 
hyperpigmented lesion on the abdomen. The final diagnoses 
included folliculitis barbae.  At an outpatient visit in 
July 2003, the veteran complained of several dark spots on 
his abdomen, right back, and shoulder that he said were 
itchy, and he also said he had a skin condition that 
prevented him from shaving.  Again, at an outpatient visit in 
September 2003, the veteran complained of dark spots on the 
left side of his stomach and on his back and said they itched 
all the time.  He said he also had a condition the name of 
which he could not remember, but he said that a doctor in 
Vietnam told him he could not shave and that if he did, the 
hair would grow back into his face and cause a lot of bumps.  
On examination, the nurse noted the veteran was being seen 
for evaluation of discolored areas to the abdomen and back 
and for a facial hair condition.  Her assessment was altered 
skin integrity.  The plan was to follow-up with dermatology. 

At a VA dermatology clinic consultation in September 2003, it 
was noted that according to the veteran he had had a rash on 
the abdomen and back since Vietnam. He also reported a 
history of ingrown hair on his face since beginning to shave 
while in Vietnam.  The veteran said that if he shaved closely 
or did not pick hair out, he would get pus-containing nodules 
on his neck and face.  The assessment after examination 
included dermatitis, for which a trial of Triamcinolone cream 
and lotion were prescribed.  The assessment also included 
folliculitis for which medication was prescribed.  

VA outpatient records show that in January 2004 the veteran 
said he was there for a rash on his back and stomach and that 
it would not go away.  At a VA dermatology consultation later 
that day, the veteran stated that the folliculitis to his 
beard area occurs with shaving and began in Vietnam when the 
military made him start shaving.  He stated his rash was 
better, but was still present and itching.  Examination 
showed no nodules or pustules to the beard at that time.  The 
assessment included folliculitis to beard, secondary to 
shaving close (hair grows under skin, not out of skin); the 
veteran was to avoid shaving closely and to continue 
medications as needed.  The assessment also included 
dermatitis; medication was changed.  

At a VA examination for evaluation of skin disease in 
April 2004, the physician stated that he had reviewed the 
veteran's claims file.  The physician noted the veteran's 
history of a hyperpigmented area in the left lower abdomen 
and back, with itching of the area.  On examination, the 
physician noted a hyperpigmented macular rash on the left 
lower abdomen and upper back.  The final diagnosis was 
dermatitis.  In a July 2004 addendum, the physician said that 
in his opinion, the veteran's skin disability is related to 
service including allergic dermatitis on the report of 
September 1965.  In an October 2004 addendum, the physician 
reviewed the veteran's history of problems with dermatitis 
since service.  He stated that the veteran had a chronic 
problem of dry skin and allergic dermatitis since service and 
continued to be currently treated in the dermatology clinic.  
The physician said in his opinion, it is related to the 
veteran's service-connected chronic allergic dermatitis.  

VA outpatient records dated in May 2004 show the veteran said 
he was there for lesions on the left side of his stomach and 
back.  In a dermatology clinic note of the same date in 
May 2004, it was noted that the veteran was in the clinic for 
follow-up of folliculitis and rash to his back.  The veteran 
said the back rash was better, but still present.  The 
physician's assistant said that on that date he noted no 
nodules in the beard.  There was a hyperpigmented macular 
rash to the back.  The assessment after examination included 
folliculitis.  The plan was to continue treatment as need and 
if not better, consider tinea barbae.  The assessment also 
included dermatitis, and the plan was to continue 
betamethasone and start a trial of ketoconazole cream.  

VA outpatient records show that in August 2004, the veteran 
said he was there for a rash all over his body.  At the 
dermatology clinic, where the veteran was seen for follow-up, 
the veteran stated that his rash had been present since 
Vietnam, and he said it was a little better since applying 
the ketoconazole cream.  The veteran said the folliculitis on 
his face was approximately the same to a little better.  
Examination was positive for pustules in the beard and 
positive for a hyperpigmented macular rash diffusely spread 
over the back.  The assessment was folliculitis and 
dermatitis.  The physician's assistant said that this rash 
can, as well as cannot, be due to the fact that the veteran 
was in Vietnam.  

Incident to VA ambulatory surgery for removal of colon polyps 
in September 2004, on physical examination the veteran was 
noted to have a rash on his left abdomen and back.  The 
veteran reported he had had this since 1967 and was being 
treated by dermatology.  

Although the record does not include complete service medical 
record during the veteran's Vietnam service as a weapons crew 
chief, the Board accepts the veteran's statements and 
testimony concerning the onset of his folliculitis and rash 
on the side, abdomen, and back as credible.  In this regard, 
the Board notes that the veteran's hearing testimony to the 
effect that he was awarded the Bronze Star Medal is confirmed 
by his service personnel records, received after the hearing.  
The veteran is competent to report the continuation of the 
symptoms of bumps and pus-filled nodules forming on his face 
with close shaving over the years since service, and the 
diagnosis of folliculitis, reported by VA health care 
providers, could obviously be difficult to pronounce and 
remember as a young soldier at the time a pus-filled nodule 
was lanced in Vietnam.  Resolving all doubt in favor of the 
veteran, the Board finds that the veteran's folliculitis 
related to shaving started in service and warrants service 
connection.  See Jandreau v. Nicholson, No. 2007-7029 (Fed. 
Cir. July 3, 2007) (Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (2) lay testimony describing symptoms at the 
time supports a later diagnosis by a medial professional).  

As to the rash on the side, abdomen, and back, the Board 
again notes that the service medical records are incomplete 
but do show the veteran was observed to have a rash on his 
legs and ear in August 1966 before he went to Vietnam.  
Further, the Board again finds the veteran's hearing 
testimony is credible and he is of course competent to report 
that the itching of his side, abdomen, and back started in 
service.  Id.  The record includes the opinion of the VA 
physician's assistant who said the current rash can be or 
cannot be related to service in Vietnam as well as the 
opinion of the VA physician who conducted the VA examination 
in April 2004 and in addenda to that report opined that the 
veteran's current dermatitis is related to his dermatitis 
symptoms in service.  Though he did not provide an extensive 
rationale for his opinion, he did review the claims file and 
in each of two addenda related the veteran's dermatitis to 
service.  As there is no medical evidence to the contrary, 
the Board finds that the weight of the evidence supports the 
veteran's claim for service connection for the rash on his 
side, abdomen, and back, and that the record shows it to have 
been diagnosed as dermatitis for which service connection 
will be granted.  


ORDER

Service connection for folliculitis of the face is granted.  

Service connection for dermatitis of the side, abdomen, and 
back is granted.  


REMAND

The remaining issues on appeal are entitlement to service 
connection for a right ankle disability, entitlement to an 
increased rating for bilateral hearing loss, and entitlement 
to an effective date earlier than June 19, 2002, for the 
award of service connection for tinnitus.  

As noted in the Introduction, the RO initially continued a 
noncompensable rating for the veteran's service-connected 
bilateral hearing loss, but, during the course of the appeal, 
granted an increased rating, to 40 percent.  At the July 2003 
hearing, the veteran testified that in addition to a VA 
audiology examination for compensation purposes he had had in 
August 2002 (the report of which was of record at the time of 
the hearing) he had also had a VA hearing examination earlier 
in August 2002, had been fitted for hearing aids, and as a 
result of that visit had been set up with a system of 
flashing lights to alert him to household sounds, such as the 
doorbell.  The Board notes that VA medical records including 
reports of those proceedings were added to the record in 
December 2006.  There is no indication in the record that the 
RO considered these reports in the readjudication of the 
bilateral hearing loss increased rating claim, and the RO did 
not issue a supplemental statement of the case subsequent to 
their receipt as required by 38 C.F.R. § 19.37.  As those 
records are evidence that relates to the veteran's hearing 
loss increased rating claim, this issue unfortunately must be 
referred to the AOJ for consideration of the evidence, 
readjudication of the claim, and issuance of a supplemental 
statement of the case if an increased rating in excess of 
40 percent for bilateral hearing loss cannot be granted.  

In addition to the evidence related to the bilateral hearing 
loss increased rating claim, the evidence received at the RO 
in December 2006 includes medical evidence relevant to the 
veteran's claim for service connection for a right ankle 
disability.  Briefly, the veteran's service medical records 
show he was treated for a sprain of the right ankle in 
service, and although the veteran has testified that he was 
told he had a hairline fracture, the in-service X-ray report 
states there was no fracture.  The record also includes the 
report of an April 2004 VA orthopedic examination in which it 
was noted the veteran had a history of sprains of the right 
ankle in service and a subsequent fracture of the calcaneus 
bone and ankle in 1990 and 1991.  In an addendum to that 
report dated in July 2004, the physician stated it was his 
opinion that the veteran's current right ankle disability is 
related to his right ankle sprain in service and in an 
October 2004 addendum, the same physician said the veteran 
has traumatic arthritis with degenerative joint disease and 
he said that in his opinion the veteran's degenerative joint 
disease is related to the injury in service and also to the 
heel fracture of the calcaneus bone and ankle in 1990-91.  

Evidence added to the record in December 2006 and not 
considered by the VA physician who provided the opinions in 
2004 not only includes more recent treatment records, it also 
includes a report from Orthopedic Clinic of Avoyelles, Inc., 
dated in June 2001, in which R.P., M.D., noted that the 
veteran reported the history of a fall from a stepladder in 
April 1991.  The veteran reportedly injured his right heel 
and back and developed a fracture of the right heel and 
ankle, which were treated with open reduction with screw 
fixation.  Dr. R.P. noted that the veteran had previously 
been seen in his office in June 1993.  The Board notes there 
is no indication that action has been taken to attempt to 
obtain medical records related to the veteran's treatment 
following his fall from the stepladder in April 1991, nor has 
action been taken to attempt to obtain the June 1993 records 
to which Dr. R.P. referred in June 2001 report.  As such 
records could be relevant to the right ankle disability 
service connection claim, action should be taken to obtain 
those records.  In addition, it is the opinion of the Board 
that the veteran should be provided a new VA orthopedic 
examination by an examiner who has not examined him 
previously and that a medical opinion should be obtained that 
takes into account the entire relevant evidence of record, 
including that added to the record in December 2006 as well 
as any obtained in response to this remand.  

The remaining issue on appeal is entitlement to an effective 
date earlier than June 19, 2002, for the award of service 
connection for tinnitus.  Review of the record shows that the 
veteran filed an initial claim for service connection for 
bilateral hearing loss and tinnitus in April 1973.  In a 
July 1973 rating decision, the RO granted service connection 
for bilateral hearing loss and assigned a noncompensable 
rating and at the same time denied service connection for 
tinnitus.  The RO notified the veteran of its decision and 
informed the veteran of his appellate rights, but he did not 
appeal.  

The veteran filed a claim for an increased rating for his 
service-connected hearing loss, which was received at the RO 
on June 19, 2002.  In a rating decision dated in 
September 2002, the RO granted service connection for 
tinnitus with a 10 percent rating effective June 19, 2002.  
The veteran disagreed with and perfected his appeal as to the 
June 19, 2002, effective date.  He states that his tinnitus 
began in service, is due to the same noise exposure as his 
service-connected bilateral hearing loss, and should be 
service-connected from April 13, 1973, the same as the 
effective date of service connection for his bilateral 
hearing loss.  

Review of the record shows that at no time has the RO 
provided the veteran with notice of the evidence needed to 
substantiate his claim of entitlement to an effective date 
earlier than June 19, 2002 for the award of service 
connection for tinnitus.  While this is an unusual case in 
that the RO found the service connection claim to be raised 
by the record and reopened and granted the previously denied 
claim for tinnitus, upon the veteran's disagreement with the 
June 19, 2002, assigned effective date and knowing his 
contention (expressed in his notice of disagreement) that the 
effective date should be April 13, 1973, the date of filing 
of his original claim, the RO should have, under the 
provisions of 38 U.S.C.A. § 5103(a), provided the veteran 
notice that at least stated that generally the effective date 
of an award of benefits shall not be earlier than the date of 
the claim as per 38 U.S.C.A. § 5110(a), but that an earlier 
effective date may be established by showing that the 
claimant had previously filed an informal claim for benefits.  
See Hupp v. Nicholson, No. 03-1666 (Vet. App. July 18, 2007) 
citing Dingess v. Nicholson, 19 Vet, App. 473, 488-89 (2006).  
Further, because the veteran has specifically asserted that 
the date of filing of his original claim in April 1973 is the 
correct effective date, he should be provided notice that 
informs him of how to substantiate the assertion he advanced.  
See Hupp, slip op. at 9. 

The Board points out that, in addition to the foregoing, in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which was 
decided in March 2006, the United States Court of Appeals for 
Veterans Claims (Court) more generally held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran  was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for right ankle service 
connection claim and for his hearing loss increased rating 
claim, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating in a 
service connection claim, nor was he provided with notice of 
the type of evidence necessary to an effective date for any 
of the disabilities on appeal, and in particular, as noted in 
the preceding paragraph, the RO provided the veteran no 
notice whatever as to the evidence necessary to substantiate 
a claim for an earlier effective date for service connection 
for tinnitus.  

As these questions are involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is awarded 
for his right ankle disability, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  
The veteran must also be provided proper notice as to 
effective date relative to the hearing loss increased rating 
claim and, as discussed above, proper notice as to the 
information and evidence necessary to establish an earlier 
effective date for the grant of service connection for 
tinnitus.  

Accordingly, the case is REMANDED for the following action:
        
1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  As part of he notice on the 
issue of an earlier effective date for 
service connection tinnitus, the notice 
should not only inform the veteran 
generally about  effective dates when a 
claim is reopened and granted, including 
that an earlier effective date my be 
established by showing that the claimant 
had previously filed an informal claim to 
reopen, but the notice should also inform 
the veteran of how to substantiate the 
assertion that the effective date should 
in April 13,1973, the date he filed his 
original service connection claim for 
tinnitus.  See Hupp v. Nicholson, slip 
op., No. 03-1666 (Vet. App. July 18, 
2007).  

Request that the veteran identify the 
names and addresses of health care 
providers, including physicians and 
hospitals, where he received treatment 
and underwent surgery following his fall 
from a stepladder in April 1991 with 
injury to his right heel and ankle.  With 
authorization from the veteran, obtain 
and associate with the claims file, 
medical records identified by the 
veteran.  

Request that the veteran provide release 
authorization for records from R.P., 
M.D., Orthopedic Clinic of Avoyelles, 
Inc. pertaining to treatment or 
evaluation he provided the veteran for 
his right ankle, including in June 1993.  
Thereafter, obtain and associate with the 
claims file available records from that 
source.  

In addition, specifically request that 
the veteran submit any evidence in his 
possession that pertains to any of his 
claims, that is, service connection for a 
right ankle disability, an increased 
rating for bilateral hearing loss, and 
entitlement to an effective date earlier 
than June 19, 2002, for service 
connection for tinnitus.  

2.  Obtain and associate with the claims 
file, VA medical records for the veteran 
dated from November 2004 to the present.  

3  Then, arrange for a VA orthopedic 
examination to determine the nature and 
etiology of any current right ankle 
disability.  All indicated studies, 
including X-rays, should be performed.  
After examination of the veteran and 
review of the record, including the 
veteran's service medical records and 
post-service records pertaining to the 
etiology and treatment of a right ankle 
injury in April 1991, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that any current 
right ankle disability is causally 
related to service or any incident of 
service, including the right ankle sprain 
in March 1966.  

The claims file must be provided to the 
examiner.  The rationale for the opinion 
should be explained and that the claims 
file was available for review should be 
noted in the examination report.  

4.  Thereafter, readjudicate the claims 
of:  entitlement to service connection 
for a right ankle disability; entitlement 
to an increased rating for bilateral 
hearing loss, currently evaluated 
as 40 percent disabling; and entitlement 
to an effective date earlier than 
June 19, 2002, for the award of service 
connection for tinnitus.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, issue an 
appropriate supplemental statement of the 
case (SSOC).  

If the claim for an earlier effective 
date for service connection for tinnitus 
remains denied, the SSOC should address 
pertinent evidence added to the record 
since the March 2004 statement of the 
case; if the claim for an increased 
rating for bilateral hearing loss or the 
claim for service connection for a right 
ankle disability remains denied, the SSOC 
should address pertinent evidence added 
to the record since February 2005 when 
the RO last issued an SSOC on those 
issues.  

The veteran and his representative should 
be provided the opportunity to respond.  

Thereafter the case should be returned to the Board if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


